On motion for summary judgment:
Plaintiff moves for summary judgment on its claim that defendant owes it the purchase price of about thirty hot water heaters. Construing the facts most favorably for defendant, plaintiff owes defendant the purchase price of forty hot water heaters. Liquidated debts, or those whose amounts have been determined or may be ascertained by calculation according to established market values, are generally proper subjects of setoff. See 20 Am. Jur. 2d, Counterclaim, Recoupment & Setoff; R.L. Pohlman Co. v. Keystone Consolidated Industries, 399 F. Supp. 330 (E.D. Mo. 1975).
The motion for summary judgment is therefore denied.